*255ORDER
PER CURIAM:
A.L.S., a juvenile, appeals from the trial court’s judgment sustaining the Juvenile Officer’s petition, finding that he committed acts that would have constituted resisting arrest if committed by an adult. On appeal, A.L.S. argues that the trial court erred in sustaining the petition because there was insufficient evidence to prove beyond a reasonable doubt that he knew or reasonably should have known that a law enforcement officer was trying to stop, detain, or arrest him, and that he resisted by fleeing from the officer. We affirm. Rule 84.16(b).